—In an action for a separation or a divorce, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated April 3, 1997, which, inter alia, denied her motion to compel the defendant to make certain payments for tuition, dental, and medical expenses, and on arrears, and to provide her with an automobile.
Ordered that the order is modified by adding a provision thereto that the husband is to pay for the children’s tutors; as so modified, the order is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for a hearing to determine the appropriate amount of tutorial fees.
To the extent not provided for in an order which is the subject of the appeal in York v York (250 AD2d 838 [decided herewith]), the husband is directed to pay for the children’s tutors.
The wife’s remaining contentions on appeal are either without merit or are academic in light of our decisions and orders in York v York (250 AD2d 838 [decided herewith]), and York v York (250 AD2d 841 [decided herewith]). Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.